Citation Nr: 1449216	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae (PFB).

2. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.
 
3. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to July 1979.

These matters originally come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a September 2008 rating decision, the RO granted entitlement to service connection for PFB, and assigned a noncompensable disability rating, effective August 30, 2007. 

In a July 2010 rating decision, the RO granted service connection for radiculopathy of the left lower extremity and assigned a noncompensable disability rating, effective April 1, 2010.

In a May 2011 rating decision, the RO increased the disability rating for radiculopathy of the left lower extremity to 10 percent, and granted entitlement to service connection for right lower extremity radiculopathy and assigned a disability rating of 10 percent, both effective August 9, 2010.  

In a different May 2011 rating decision, the RO increased the disability rating for the Veteran's service-connected PFB to 10 percent, effective August 30, 2007. 

In a November 2011 rating decision, the RO continued the 10 percent disability ratings for the Veteran's right and left radiculopathy of the lower extremities.  In a December 2012 rating decision, the RO awarded an earlier effective date to April 1, 2010, for the 10 percent initial rating for the Veteran's radiculopathy of the left lower extremity.

In a December 2013 decision the Board granted a 20 percent rating for radiculopathy of the right lower extremity, and granted a 20 percent rating for radiculopathy of the left lower extremity.  In that decision the Board also remanded the PFB initial disability rating appeal for further development.  

Based on the Board's two rating grants, in a December 2013 rating decision, the RO assigned a 20 percent disability rating for radiculopathy of the right lower extremity effective August 9, 2010; and assigned a 20 percent disability rating for radiculopathy of the left lower extremity effective from April 1, 2010.

The Veteran then appealed the Board's decision as to the two rating grants to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a June 2014 Joint Motion for Partial Remand (Joint Motion) by the parties before the Court: to vacate the Board's decision to the extent that it denied entitlement to (1) an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity, and (2) an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity; and to remand the case to the Board for further action consistent with the Joint Motion.

The issues of (1) entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity, and (2) entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
 

FINDING OF FACT

The Veteran's PFB is not productive of:  skin problems involving at least 20 percent of the entire body or of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of at least six weeks or more during any past 12-month period; or scars or other disfigurement of the head, face, or neck with visible or palpable tissue loss, and either gross distortion or asymmetry of one feature or paired set of features, or two or three characteristics of disfigurement; or scars not of the head, face, or neck; or three or more unstable or painful scars; or disabling effects not considered under 38 C.F.R. § 4.118, Diagnostic Codes 7800-04.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7813 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal of the PFB issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PFB.  Once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination have been obtained.  38 C.F.R. § 3.159(c)(2). 

VA examinations were conducted and findings obtained in November 2008 and February 2014.  The most recent examination was conducted pursuant to the Board's December 2013 remand.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Pseudofolliculitis barbae is a dermatological condition resembling folliculitis-inflammation of a follicle or follicles, usually referring to hair follicles-involving the bearded region, usually seen in men of African descent who have very curly hair and shave their necks.  The usual cause is ingrowth of the hair.  The primary lesion is a pinhead-sized pustule, pierced by a hair; if neglected, this may lead to impetiginization and crust formation and may become chronic.  See Dorland's Illustrated Medical Dictionary 726, 1542 (32nd ed. 2012). 

Skin conditions are evaluated pursuant to diagnostic criteria of the schedule of ratings for skin conditions under 38 C.F.R. § 4.118. 

The Veteran's service-connected PFB has been evaluated as 10 percent disabling effective August 20, 2007, under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), is rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, scars or other disfigurement of the head, face or neck are evaluated on the basis of characteristics of disfigurement, and are evaluated as 10 percent if with one characteristic of disfigurement.  A 30 percent disability rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Higher ratings are assignable if the disability meets additional criteria under that code and related note.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 and notes following.

The eight characteristics of disfigurement are: (1) scar 5 or more inches (13 or more centimeters (cms) in length; (2) scar at least 1/4 inch (.06 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six sq. inches or 39 sq. cms.; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. inches or 39 sq. cms.; (7) underlying soft tissue missing in an area exceeding six sq. inches or 39 sq. cms.; and (8) skin indurated and inflexible in an area exceeding six sq. inches or 39 sq. cms.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 Note (1).


Under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, or 7805, scars other than of the head, face, or neck are evaluated on the basis of depth and area (7801), scars that are superficial and nonlinear (7802), scars that are unstable or painful (7804), or other disabling effects under an appropriate diagnostic code (7805).

Under Diagnostic Code 7801 for scars not of the head, face, or neck, that are deep and nonlinear: areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating; areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; and higher ratings are warranted for scars of larger areas.

Under Diagnostic Code 7802, scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation, which is the only rating assignable under that code.  A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent evaluation.

Under Diagnostic Code 7805, scars are rated under an appropriate code in relation to other effects of the scar not considered under Diagnostic Codes 7800-7804.
 
Additionally, under 38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.

Alternatively under Diagnostic Code 7806, the condition can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id. 

Analysis

The report of a November 2008 VA examination for skin diseases shows that the Veteran reported complaints of bumps when he tries to use a razor.  The examiner noted that a November 2007 dermatology report revealed scattered inflammatory papules with imbedded hairs on cheeks and submandibular areas, and also thickened leathery hyper-pigmented skin on the nape of the neck with assessment being pseudofolliculitis barbae.  The Veteran had been prescribed Pramosone lotion for itching on the face and Carmol to the nape of the neck.  After examination, the report contains assessments of (1) PFB, and (2) acanthosis nigricans; and diagnoses included mild PFB.

The report of a February 2014 VA examination shows that the Veteran reported a history of complicated dermatological issues of the head and neck, starting with PFB in service, which affected the face and neck.  The examiner stated that the Veteran now had acne keloidalis nuchae in addition to his chronic PFB.  The Veteran only clipper shaves to leave a constant stubble to try to lessen symptoms, but eh PFB is still symptomatic along with other skin conditions.  The report contains findings that the Veteran's skin condition resulted in multiple papules from PFB and acne keloidalis nuchae.  There were no skin neoplasms or systemic manifestations due to skin disease.  

Acne keloidalis nuchae is defined as the development of persistent, hard, follicular plaques along the posterior hairline of the scalp, which can fuse to form a thick, sclerotic, hypertrophic, pseudokeloidal band extending across the occiput; usually occurring in males of black African descent.  See Dorland's Illustrated Medical Dictionary 17 (32nd ed. 2012). 
 
The February 2014 VA examination report records that, prior to 2011 the Veteran was being treated with desoximetasone (steroid), clindamycin gel, and intralesional steroid injections into keloids.  Present medications consisted of constant or near constant use of topical corticosteroids, ketoconazole shampoo, selenium sulfide lotion, and topical antibiotic, Clindamycin.  The examiner stated that the Veteran reported that he was treated by VA dermatology with oral antibiotic in the last year, but that the Veteran last visited VA dermatology in November 2012 and no antibiotic was listed in the notes or in the VA medication profile.  The Veteran had not had any other types of treatments or procedures in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

Physical examination showed that the skin condition involved less than 5 percent of the total body area and involved between 5 percent and less than 20 percent of exposed body areas.  The February 2014 VA examination report contains diagnoses of (1) acne keloidalis nuchae and (2) PFB.  The PFB involved the anterior neck covering an area of 30 by 10 centimeters of chronic 1 to 2 millimeter popular lesion surrounding hair follicles too numerous to count.  There were also a few palpable small papules in the facial bare area but these were widely scattered and few in number.  The posterior nape of the neck had a 30 by 10 centimeter area of similar papular eruptions.

The acne was deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck and affecting body areas other than face and neck.  There were no tumors or neoplasms.  The February 2014 VA examination report records that regarding the acne keloidalis nuchae, there were acne infection induced keloids on the lower neck, and complaints of tenderness of the scalp over the occiput with ongoing acne keloidalis nuchae.  The examiner noted that the report of a November 2012 dermatological examination had recorded "acne scars on face and back", but the present examiner did not find these scars and instead found areas of active disease without scarring that may have been interpreted as scarring by the November 2012 provider.  The examiner opined that the Veteran's skin conditions did not impact his ability to work. 

The Veteran has received treatment through VA regarding his PFB throughout the appeal rating period.  The two VA examination reports contain a more detailed description of the severity of the PFB than the treatment records and adequately summarize the Veteran's VA treatment for PFB.

As noted previously, the Veteran's service-connected PFB has been evaluated as 10 percent disabling effective August 20, 2007, under Diagnostic Code 7813, pursuant to which the disability is evaluated as dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  Here, the evidence does not show that a rating in excess of 10 percent is warranted at any time during the appeal period.

First, the evidence does not show that the service-connected PFB involves at least 20 percent of the entire body or of exposed areas; or that systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of at least six weeks or more during any past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  At the November 2008 VA examination, the examiner described the affected area as involving the cheeks and submandibular areas and at the nape of the neck.  Topical creams were used in treatment.  At the February 2014 VA examination, physical examination showed that it involved less than 5 percent of the total body area and involved between 5 percent and less than 20 percent of exposed body area.  Although the Veteran contends that systemic immunosuppressive drugs/corticosteroids have been used, the February 2014 examiner confirmed that these are topical in nature; thus, a higher rating is not warranted under this diagnostic code.

Next, the evidence does not show that the service-connected PFB has resulted in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; that it results in two or three characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  The February 2014 VA examiner stated that he did not find scars or scarring of the service-connected PFB, and the service-connected skin condition is not shown to involve at least 12 square inches of areas not of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  The evidence does not show that the service-connected PFB involves three or four scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Additionally, the Veteran's service-connected PFB does not involve parts not of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  At the February 2014 VA examination, the PFB involved an area 30 by 10 cm. of the anterior neck, a few palpable small papules in the facial beard area, widely scattered, and an area of 30 by 10 cm of the posterior neck.  Lastly, the Veteran's scar is not shown to involve disabling effects not considered under Diagnostic Codes 7800-04.  See 38 C.F.R. § 4.118, Diagnostic Code 7805. 

The Board notes that the rating criteria for evaluating scars were amended in 2008 during the pendency of the claim.  Even when considering the prior rating criteria, a higher initial rating is not warranted because the same type of symptomatology has not been shown, such as deep scarring covering a specific amount of area.

In sum, the preponderance of the evidence is against the grant of an initial schedular rating in excess of 10 percent at any time during the appeal period; there is no doubt to be resolved; and a higher initial disability rating for PFB is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

Other Considerations

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran has not described any unusual or exceptional features associated with his PFB, which consist of the skin symptoms as described above affecting the beard area.  The rating criteria are adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 
 
Recent correspondence from the Veteran in 2012 reflects that he was currently employed by VA.  The Veteran has made no explicit claim that he is unemployable due to his service-connected PFB.  As of the time of the recent VA examination in February 2014, the examiner recorded an opinion that the Veteran's service connected PFB did not impact his ability to work.  The record does not show that he is unable to secure or follow a substantially gainful occupation as a result of the PFB.  As such, the Board finds that a claim for TDIU is not raised by the record.


ORDER

An initial disability rating in excess of 10 percent for PFB is denied.


REMAND

As noted in the introduction, in a June 2014 Order, the Court vacated the Board's December 2013 decision to the extent that it denied entitlement to (1) an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity, and (2) an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  The Court remanded the case to the Board for further action consistent with the Joint Motion, including for the Board to address the evidence of weakness in both extremities in its analysis of the claims.  The parties determined that the Board failed to consider the March 2010 VA "examiner's findings that the Appellant complained of weakness in both extremities...in its determination that the Appellant's disabilities were wholly sensory in nature."
 
Review of the subject record, a March 2010 VA physical therapy consultation report, shows that the Veteran reported he was concerned over his "L>R LE weakness."  Objectively, the treating physical therapist found that the strength of the bilateral lower extremities was grossly 5/5 throughout.

During an August 2009 VA spine examination, sensory, motor, and reflex examinations of the lower extremities were evaluated as normal; and the concluding diagnosis was minimal L4-L5 spondylosis.  There was no assessment referable to radiculopathy symptoms of a lower extremity.  Less than two years later, at the time of the April 2011 VA examination, the Veteran had decreased sensations, and diagnoses included bilateral leg radiculopathy involving neuritis and neuralgia.

Given the trend line of the level of severity of the bilateral lower extremity radiculopathy symptomatology as reflected in comparing findings of the two VA examinations, and since the last examination was in April 2011 and the record reflects additional relevant treatment since then suggesting a possible worsening of symptoms, and given the parties' concerns reflected in the Joint Motion, an examination is necessary to accurately assess the severity of the Veteran's service-connected radiculopathies of the right and left lower extremities. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain copies of all outstanding records of VA or private medical treatment pertinent to the Veteran's service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity. 

2.  Notify the Veteran that he may submit statements from him and others fully describing the various symptoms and impairment resulting from his service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity; and the impact of these disabilities on his ability to work.

3.  Then, schedule the Veteran for appropriate VA examination of the service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  The examinations must include the following.

The examiner is to examine to determine the nature, extent, frequency and severity of any neurologic impairment related to or part of the Veteran's service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  The claims folder must be made available to and be reviewed by the examiner and all necessary tests must be conducted.

The examiner is to identify all such neurologic pathology found to be present.  The examination must include the results of all indicated neurologic tests and studies necessary.  The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present. 

As to each of the service-connected disabilities-radiculopathy of the right lower extremity and radiculopathy of the left lower extremity-the examiner must characterize the disability as to whether it is productive of incomplete paralysis as opposed to complete paralysis.  If it is productive of incomplete paralysis, then characterize the disability as to whether the condition is productive of mild, moderate, moderately severe, or severe (with marked muscular atrophy) impairment.

After examination, the examiner must also opine as to the impact of the Veteran's service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity on his ability to work.  A complete rationale for any opinion expressed and conclusion reached must be provided.
 
4.  Finally, readjudicate the two issues remaining on appeal.  If either of the benefits sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


